Citation Nr: 0306555	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  02-05 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for alpha-1 antitrypsin 
deficiency, based on claimed in-service aggravation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to April 
1972.  He also had active duty for training from November 
1966 to June 1967.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in Boston, 
Massachusetts which determined that new and material evidence 
had not been presented to reopen a claim for service 
connection for alpha-1 antitrypsin deficiency.  


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  These regulations were made 
effective November 9, 2000, except that the changes to 38 
C.F.R. § 3.156(a) were made effective prospectively for 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  The revised version of 38 
C.F.R. 
§ 3.156(a) is therefore not applicable in this case, since 
the veteran's claim was filed in June 2000.  

The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.   
Under the VCAA, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board finds that despite the fact that this file was in 
the RO's possession until November 2002, giving the RO ample 
opportunity to fulfill the requirements of the VCAA, the RO 
did not provide the veteran and his representative with any 
of the pertinent provisions of the VCAA that might apply to 
his claim, and that this failure constitutes a violation of 
his due process rights.  Although further delay is 
regrettable, this case must be remanded to the RO so that the 
veteran and his representative may be provided with such 
notice.

Moreover, at his Board hearing in November 2002, the veteran 
has indicated that he receives disability benefits from the 
Social Security Administration (SSA), and that such benefits 
were awarded based on alpha-1 antitrypsin deficiency.  Such 
records are not in the claims file.  All SSA records and 
decisions should be obtained.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002) and in 38 C.F.R. 
§ 3.159 (2002) are fully complied with 
and satisfied.  After the veteran and his 
representative have been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), they should be 
given the opportunity to respond.

2.  The RO should contact the SSA and 
obtain copies of all medical and other 
records considered by that agency in 
awarding SSA disability benefits, as well 
as copies of all related SSA decisions.

3.  The RO should then review the 
application to reopen a claim for 
entitlement to service connection for 
alpha-1 antitrypsin deficiency.  If the 
claim is denied, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
given time to respond before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




